IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DOMINGO COLON-MONTANEZ,                     : No. 14 MM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THERESA A. DELBALSO AND VINCENT             :
MOONEY,                                     :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2017, the “Application for Leave to File

Original Process, Extraordinary and King’s Bench Jurisdictions” is GRANTED, insofar

as it seeks leave to file original process, and the Application for Extraordinary and/or

King’s Bench Jurisdiction, the Application to Expedite, and the Application for Bail are

DENIED.